Title: St. George Tucker to James Madison, 22 November 1826
From: Tucker, St. George
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Richmond
                                
                                 Novr. 22d. 1826.
                            
                        
                        I can not forward to you my few short notes, in compliance with your request by Mr. Cabell, at Warminster,
                            without offering to yourself, and your most excellent Lady the most cordial and respectful good Wishes both of Mrs. Tucker
                            & myself. Never as long as memory remains to us shall we forget those friendly feelings which our former personal
                            Acquaintance created. Believe me ever, My Dear Sir, Yours most truly
                        
                            
                                S: G: Tucker.
                            
                        
                    P: S:  If on my Arrival at Home, which will be in a few days, in Williamsburg, I can find any
                            further Journals, I will endeavour to examine them.